In an action to recover damages for property injury, the appeal is from a judgment of the Supreme Court, Queens County, entered March 20, 1967 against appellant upon a jury verdict. Judgment reversed, on the law and on the facts, and complaint dismissed, with costs. Respondent’s marine railway was damaged when a barge used by defendant R & C Homes, Inc., in connection with the construction of a bulkhead on appellant’s property broke loose during a storm. Respondent failed to disprove that the relationship between R & C Homes, Inc., and appellant was one of employer-independent contractor, or to prove that the work to be performed was inherently dangerous (Schwartz v. Merola Bros. Constr. Corp., 290 N. Y. 145; Lockowitz v. Melnyk, 1 A D 2d 138). We are of the further opinion that the accident was not reasonably foreseeable by the appellant. Brennan, Acting P. J., Rabin, Benjamin, Munder and Martuscello, JJ., concur.